Citation Nr: 1636238	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to an initial disability rating higher than 10 percent for a service-connected right knee disability.

(The Veteran's claim challenging the validity of a debt created from overpayment of VA service-connected compensation benefits is addressed in a separate, concurrently-issued Board decision.)


REPRESENTATION

The Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Nicole Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to May 2004.  He had prior reserve service, including periods of active duty for training from June 1995 to August 1995, and from October 1999 to February 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2006 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

When appealing these claims to the Board, the Veteran requested to participate in a Board hearing to be conducted via video-conference; however, in November 2015, he withdrew his hearing request, given the logistical problems posed by his current incarceration.  


REMAND

In a July 2016 brief, the Veteran's representative requests that the Board remand both claims captioned above.  Specifically, the Veteran's representative reports that the Veteran's right knee has increased in severity since he was last afforded a VA examination in March 2013.  Further, the representative asserts that the VA medical opinion, also rendered in March 2013, regarding the etiology of the Veteran's lower back disability is inadequate, as the VA examiner offered no rationale for his conclusory opinion that the Veteran's current lower back disability is unrelated to his service-connected right knee disability.  

As the Board finds the Veteran's representative's arguments compelling, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to assess the current severity of his service-connected right knee disability and the etiology of his current low back disability.  The procedures for incarcerated examinations set forth in VA's Adjudication Procedure Manual should be followed.  The Veteran's claims file must be made available to the examiner for review.  

After reviewing the Veteran's claims file and eliciting a history of his right knee disability symptoms, the examiner is to conduct a relevant clinical examination of the Veteran's right knee, to include any indicated radiological studies.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, and the range of motion of the undamaged joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

The examiner is further asked to opine whether the Veteran's currently-diagnosed low back disability is at least as likely as not (50 percent or higher probability) caused or aggravated by the Veteran's service-connected right knee disability.

The examiner is advised that, for the purposes of this requested opinion, the term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner is asked to identify the baseline level of severity prior to the aggravation.  

A complete rationale must be provided for all opinions expressed.  

2.  Finally, readjudicate the Veteran's claims seeking service connection for a lower back disability and an increased rating for a right knee disability.  If the full benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

